 In the Matter of ARNOLD BROS. INC.andINDEPENDENTUNION OFPACKINGHOUSE WORKERS,LOCAL No. 55In the MatterofARNOLDBROS.INC.andPACKINGHOUSE WORKERSORGANIZINGCOMMITTEE,C.I.O.Cases Nos. R-5744 and R-5715 respectively.Decider.'' August 03, 1943Mr. Neal J. Huff,of Chicago, Ill., for the Company.Mr. E. B. Fitzpatrick,of Des Moines, Iowa, for the P. W. O. C.Miss Olive N. Barton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition and an amended petition duly filed respectively bythe Independent Union of Packing House Workers, Local No. 55,affiliated with the International Brotherhood of Swift's Employees,herein called the Independent, and the Packinghouse Workers Or-ganizing Committee, C. I. 0., herein called the P. W. O. C., eachalleging that a question affecting commerce had arisen concerning therepresentation of employees of Arnold Bros., Inc., Perry, Iowa, hereincalled the Company, the National Labor Relations Board consolidatedthe petitions herein and provided for an appropriate hearing upon duenotice before Clarence A. Meter, Trial Examiner. Said hearing washeld at Perry, Iowa, on July 23, 1943. The Company and P. W. O. C.appeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.'During the hearing the P. W. O. C.moved the dismissal of the petition of the Independent on the groundthat the Independent had failed to appear at the hearing.Ruling onthis motion was reserved for the Board. Since we find in Section III,below, that the Independent appears to represent a substantial num-ber of employees of the Company and therefore has an interest inIAlthough the Independent was duly served with notice of the hearingand had submittedevidence of its membership among the employeesof the Company,it did not appear at thehearing.52 N. L. R. B., No. 19.105 106DECISIONSOF NIATIONAL LABOR RE'LATION'S BOAIRDthis proceeding, the motion is denied.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Opportunity was afforded all parties to file briefs with theBoard.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYArnold Bros. Inc. is an Illinois corporation with plants in Chicago,Illinois, and Perry, Iowa. It is a wholly owned and controlled sub-sidiary of Swift and Company.We are here concerned with the em-ployees at the Perry, Iowa, plant, where the Company is engaged inthe slaughtering of hogs and in the processing of meat and meat prod-ucts.The value of raw materials, consisting of livestock, salt, coal,and other manufacturing supplies purchased by the Company duringthe fiscal year ending November 1, 1942, was in excess of $3,000,000, 1percent of which was shipped to the plant from points outside Iowa.The finished products, consisting of dressed hogs and pressed crack-lings, produced by the Company during the same period, exceeded invalue $3,300,000, of which 95 percent was shipped to points outsideIowa.About 40 percent of -the Company's products are sold onnational defense contracts.The Company concedes that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDIndependent Union of Packing House Workers, Local No. 55, is alabor organization affiliated with the International Brotherhood ofSwift's Employees and C. A. I. W., admitting to membership em-ployees of the Company.Packinghouse Workers Organizing Committee, C. I. 0., is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn May 12, 1943, the Independent filed a petition in Case No.R-5744 requesting an industrial unit and stating that the Companyrefuses to bargain with any labor organization not certified by theBoard.On July 13, 1943, the P. W. O. C. advised the Company by letterthat it had filed a petition with the Board seeking an investigation ofrepresentatives.On July 14, 1943, the P. W. O. C. filed its petitionherein, in Case No. R-5745, seeking essentially the same unit as the ARNOLD BROS., INC.107Independent.At the hearing, the Company stated that its policyprecluded the extension of recognition or granting of bargainingrights to any labor organization not certified by the Board.A statement of the Regional Director, introduced into evidence,indicates that the Independent and the P. W. O. C. each representsa substantial number of employees in the unit hereinafter foundappropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THEAPPROPRIATE ACTAt the hearing the Company and the P. W. O. C. agreed to thecomposition of the unit.Since all the exclusions and inclusions arethose which the Board customarily approves, we find that all pro-duction and maintenance employees of the Company at its plant atPerry, Iowa, excluding office and clerical employees, livestock buyers,plantmanager, superintendent, assistant superintendent, foremen,assistant foremen, chief engineer and master mechanic, assistant chiefengineer, watchmen, firemen, and any other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees or effectively recommendsuch action, constitute a unit appropriate for the purposes of col-lective bargaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-.tion herein, subject to the limitations and additions set forth in the,Direction 3DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations2The Regional Director stated that the Independent submitted petitions containing 33apparently genuine, original,handwritten signatures.Twenty-five signatures,17 of whichare undated and the remainder dated in the months of February and April 1943, carry thenames of persons appearing on the Company'spay roll of June 2, 1943. Said pay rollcontains the names of 55 employees in the appropriate unit.The Regional Director stated that the P. W. O. C. submitted 42 application-for-membershipcards all bearing apparently genuine, original,handwritten signatures.All, are dated inMay 1943, and 40 cards bear the names of persons on the Company's pay roll of June2, 1943.8 The P. W. O. C. requests that it appear on the ballot as appears in the Direction.The request is hereby granted. 108DECISIONS OF NIATIONAL LABOR RELATIONSBOARDAct, and pursuant to Article III, Section 9, of National Labor Rela-tionsBoard Rules and Regulations-Series 2, as amended, it is herebyDna cTEDthat, as part of the investigation to ascertainrepresenta-tives for the purposes of collective bargaining with Arnold Bros. Inc.,Perry, Iowa, an election by secret ballot shall be conductedas earlyas possible,but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Eighteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section10, of said Rules and Regulations, among the employees in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause, to determine whetherthey desire to be represented by Local 98, P. W. 0. C., C. I. 0., or byIndependent Union of Packing House Workers, Local No. 55, forthe purposes of collective bargaining, or by neither.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.